DETAILED ACTION 			
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
3b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claim 1 recites the limitation "the carrier layer" in lines 5 and 14.  
B.	Claim 15 recites the limitation "the carrier layer" in line 14.  
C.	Claim 18 recites the limitation "the carrier layer" in lines 5 and 14.  

There is insufficient antecedent basis for these limitations in the respective claims. 
It is unclear from the claim language above, whether the limitations refer to “the carrier” or “layers of/within the carrier (core carrier layer, detach core or carrier metal layer or both)”, since the disclosure (for example, see Fig. 13A; para 0082) shows the carrier 210 including a core carrier layer 211 and carrier metal layers 212 and 213, or a general detach core?
	Should the claim language include “the carrier”?
D.	Claim 2 recites the limitation "the redistribution layer" in lines 2-3.  
		There is insufficient antecedent basis for this limitation. It is unclear from the claim language above, whether the limitation refers to “the first redistribution layer” or “the second redistribution layer”?
		Should the claim language include “the first redistribution layer”?	
E.	Claim 11 recites the limitation "the insulating member" in line 1.	
		There is insufficient antecedent basis for this limitation in the claim. 
				Allowable Subject Matter
3.	Claims 1-20 might be allowable if rewritten to overcome 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejection set forth above. 
Reasons for Allowance
4.	Examiner’s statement of reasons for allowance would be incorporated in the next office action in light of claim amendments overcoming 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejection set forth above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811